                      UN ITED STA TES D ISTR ICT CO URT FOR THE
                           SOU TH ERN D ISTRICT O F FLO RIDA
                 Case N um ber:17-20307-C R -M A RT lN EZ/O TA ZO -% Y ES

 UN ITED STA TES OF AM ER ICA ,

        Plaintiff,
 VS.

 TO RIV IS R EG IN A LD IN G RAM ,

        Defendant,


                O R DER A D O PTIN G AM END ED A ND O M N IB US R EPO R T
                A N D R EC O M M EN DA TIO N R E:IN V ESTIG AT IV E FEE S

       THIS CAUSE cam e before the Court upon the Amended and Omnibus Report and

Recom m endation RE:lnvestigative Fees subm itted by D efendantTorivisReginald Ingram 's

InvestigatorUptow n lnvestigative A gency,lnc.,pursuantto the Crim inalJustice A ctVoucher

113C.0698294. The Reportw as issued by U nited States M agistrate Judge Alicia M .Otazo-lteyes

on M arch 8,2019,(ECF No.l1331.M agistrateJudgeOtazo-Reyes,recommendsthatthisCourt,
approve the FinalPaym enton CJA V oucherand thatU ptow n lnvestigative A gency,lnc.,be paid a

totalsum of$74,097.12.Thepartieswereaffordedtheopportunityto tileobjectionstotheReport
andRecommendation,howevernonewerefiled.TheCourtnotesCounsel'sNoticeofNon-objection
to M agistrate's Am ended and O m nibusReportand R ecom m endation RE:lnvestigative Fees

gECF No.11381. Accordingly,the Courthasconsidered the Reportand Recommendation,the
pertinentpartsoftherecord and forthereasonsstated in theReportoftheM agistrate Judge,and upon

independentreview ofthe file and being otherw ise fully advised in the prem ises,itis

       O RD EIG D A N D A DJU D G ED thatunited StatesM agistrateJudgeA liciaM .O tazo-Reyes's

Amended and OmnibusReportand Recommendation RE:lnvestigativeFees(ECFNo.1133j,is
hereby A D O PTED and A FFIRM ED .
Magistrate'sReportandRecommendationRE:lnvestigativeFees(EFCNO.10071isDeniedasmoot.
      D O N E AN D O R D ER ED in Cham bersatM iam i,Florida,this   day ofM arch,2019.
                                                     '
                                                                            -


                                                    (        -



                                               JO SE . A RT EZ
                                               UN IT  STA TES D ISTRICT JUD G E


Copiesprovided to:
M agistrate Judge Otazo-Reyes
M anuelV azquez,Esq
CJA Adm inistrator
